Citation Nr: 1233967	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO. 10-21 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a low back disorder.

(The issue of entitlement to an initial disability rating greater than 50 percent for posttraumatic stress disorder (PTSD), including entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities will be addressed in a separate decision).


REPRESENTATION

Appellant represented by:	Elizabeth F. Lunn, Attorney at Law


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel



INTRODUCTION

The Veteran had active military service in the U.S. Army from February 1970 to January 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO in Winston-Salem, North Carolina. VA will notify the appellant if further action is required.


REMAND

To ensure compliance with due process requirements, the Board presently remands the service connection issue on appeal. 

VA is generally required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim. 38 U.S.C.A. § 5103A(a) (West 2002). Specifically, VA is required to obtain the Veteran's service treatment records (STRs) or other relevant service records held or maintained by a government entity. 38 U.S.C.A. § 5103A(c). When VA attempts to obtain records from a federal department or agency, the efforts to obtain those records must continue until the records are obtained unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile. 38 U.S.C.A. § 5103A(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(2), (c)(3) (2011). The standard for the VA is very high. 

Service personnel records (SPRs) confirm that the Veteran served in the Republic of Vietnam from July 1970 to January 1972. The Veteran has suggested that he was hospitalized and treated for a low back injury in Vietnam sometime in 1971. See June 2008 claim; May 2010 VA Form 9. These particular inpatient hospitalization records, if they exist, are not present in the claims folder. However, the Veteran has failed to provide the name and location of the hospital where he was treated in Vietnam and a narrower time frame for when he was hospitalized. Still, the RO has not advised him that he needs to provide more detailed information.

In this circumstance, the law requires that VA's duty to assist is heightened, and that it also has a heightened duty to consider the benefit-of-the-doubt rule. Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996). See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). 

The RO must send the Veteran a new Veterans Claims Assistance Act (VCAA) notice letter advising him that certain STRs may be missing or destroyed. In addition, when there is an allegation STRs are lost or missing or destroyed, in conjunction with a heightened duty to assist, VA must inform the Veteran that he can submit "alternative" sources in place of his missing STRs. See Washington v. Nicholson, 19 Vet. App. 362, 369-370 (2005); see also Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992). 

The current March 2009 VCAA letter of record VA failed to inform the Veteran of what kind of substitute or alternative evidence he could submit in order to support his claim. Examples of such alternate evidence include the VA military files, statements from service medical personnel, "buddy" certificates or affidavits, state or local accident and police reports, employment physical examination reports, medical evidence from civilian/private hospitals, clinics, and physicians where or by whom a Veteran was treated, either during service or shortly after separation, letters written during service, photographs taken during service, pharmacy prescription records, and/or insurance examinations reports. See VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iii, Chapter 2, Section E, Topic 27, Block b. This VCAA letter must also include an NA Form 13055 (Request for Information Needed to Reconstruct Medical Data) and/or NA Form 13075 (Questionnaire about Military Service) for the Veteran to complete. Thus, a remand is required for the RO to provide the Veteran with a VCAA letter advising of what alternative evidence he can submit in place of his alleged missing STRs. 

If, after sending the Veteran corrective VCAA notice, the Veteran provides more detailed information regarding his alleged in-service hospitalization for a low back disorder, the RO must initiate a specific request for inpatient "clinical" records. In this vein, records of inpatient or "clinical" treatment in service are sent to the National Personnel Records Center (NPRC), after 1-2 calendar years, but are kept in a separate file from the file containing other STRs. See VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iii, Chapter 2, Sections A and B. Also, if the Veteran provides more detailed information, the RO must attempt a morning report search for these particular Army STRs dated sometime in 1971, from the NPRC, Records Management Center (RMC), or from other appropriate locations. See M21-1MR, Part III, Subpart iii, Chapter 2, Section E, Topic 35. If no records are available, a negative reply to that effect is required.

Also, complete VA treatment records dated from June 2009 to the present must be associated with the claims file. VA's duty to assist includes obtaining records of relevant VA medical treatment. 38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2), (c)(3). See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with constructive, if not actual, knowledge of evidence generated by VA). 
As part of its duty to assist, VA should also secure any additional, relevant private treatment records the Veteran adequately identifies. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(1).

Finally, the Veteran must be scheduled for a VA examination and opinion with the appropriate clinician to determine the etiology of any low back disorder on the basis of in-service incurrence. See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4). 

Accordingly, the case is REMANDED to the RO for the following action:

1. The RO must send the Veteran a VCAA letter notifying the Veteran and his attorney of any information or lay or medical evidence not previously provided that is necessary to substantiate the service connection claim for a low back disorder. See generally 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159. Specifically, with regard to alleged missing STRs, this letter must:

(a)  Inform the Veteran that certain STRs may be missing or destroyed;

(b) Ask the Veteran to send any STRs he has in his possession;

(c) Request that the Veteran complete a NA Form 13055 (Request for Information Needed to Reconstruct Medical Data) and/or NA Form 13075 (Questionnaire about Military Service) in order to help secure alleged missing inpatient STRs from 1971; and

(d) Inform the Veteran that he can submit "alternative" sources in place of any missing STRs. This letter should advise that such alternate evidence includes VA military files, statements from service medical personnel, "buddy" certificates or affidavits, state or local accident and police reports, employment physical examination reports, medical evidence from civilian/private hospitals, clinics, and physicians where or by whom a Veteran was treated, either during service or shortly after separation, letters written during service, photographs taken during service, pharmacy prescription records, and/or insurance examinations reports. See VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iii, Chapter 2, Section E, Topic 27, Block b. Allow the Veteran additional time to submit such evidence after receipt of the VCAA letter.

2. IF, AND ONLY IF, the Veteran responds with adequate and more detailed information regarding his alleged in-service hospitalization for a low back disorder in Vietnam in 1971, the RO must contact the NPRC and /or RMC or any other appropriate locations and attempt to secure MORNING REPORTS for the Veteran's alleged hospitalization.  All attempts to secure these morning reports must be documented in the claims file. 
IF NO MORNING REPORTS ARE AVAILABLE, OR FURTHER ATTEMPTS TO SECURE THEM WOULD BE FUTILE, A RESPONSE TO THAT EFFECT IS REQUIRED AND SHOULD BE DOCUMENTED IN THE FILE.

3. IF, AND ONLY IF, the Veteran responds with adequate and more detailed information regarding his alleged in-service hospitalization for a low back disorder in Vietnam in 1971, the RO must attempt to obtain any alleged INPATIENT "CLINICAL" RECORDS from the appropriate hospital in Vietnam. Ensure this request specifically asks for inpatient and "clinical" records and is issued under the appropriate request code and directed to the correct facility. All attempts to secure these inpatient and "clinical" STRs must be documented in the claims file. IF NO INPATIENT "CLINICAL" RECORDS ARE AVAILABLE, OR FURTHER ATTEMPTS TO SECURE THEM WOULD BE FUTILE, A RESPONSE TO THAT EFFECT IS REQUIRED AND SHOULD BE DOCUMENTED IN THE FILE.

4. The RO must request the Veteran to identify all records of VA and non-VA health care providers who have treated his low back disorder. 

(a) After obtaining any appropriate authorizations for release of medical information, the RO must seek to obtain records from each private health care provider the Veteran identifies.

(b) In addition, all relevant VA records of treatment for a low back disorder from June 2009 to the present from the VA Medical Center (VAMC) in Durham, North Carolina must be secured.  

(c) The Veteran must also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO.

5. After securing any additional STRs or VA treatment records or private treatment records, the RO must schedule the Veteran for a VA examination by an appropriate clinician to determine the etiology of any current low back disorder. The purpose of this examination is to determine whether any current low back disorder is related to service. The examination should include any diagnostic testing or evaluation deemed necessary, including laboratory tests and X-rays. A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. The Veteran must be advised that failure to report for a scheduled VA examination without good cause shown may have adverse consequences for his claim. The claims folder must be made available for review for the examination and the examination report must state whether such review was accomplished. 

THE VA EXAMINER MUST RESPOND TO THE FOLLOWING INQUIRIES: 

(i) Upon clinical examination, does the Veteran have a current low back disorder? In making this determination, please review recent VA treatment records and X-ray reports assessing radiculopathy, degenerative arthritis, degenerative disc disease, a low back strain, and scoliosis.

(ii) If a current low back disorder is diagnosed, is this low back disorder(s) related to the Veteran's military service?  In rendering this opinion, given current physical and clinical findings, the examiner must address whether the Veteran's reported military duties as an equipment storage specialist and a recovery specialist would result in a low back disorder. The examiner must also address the likelihood the Veteran's current low back problems are the result of physical work from his post-service, intercurrent employment as a brick mason. 

IN RENDERING THIS OPINION, THE VA EXAMINER IS ADVISED OF THE FOLLOWING CONSIDERATIONS: 

(i) The examiner must take a full history from the Veteran. IF DEEMED APPROPRIATE BY THE EXAMINER, THE EXAMINER SHOULD STATE WHETHER THERE IS A CLINICAL BASIS OR BASES (I.E., NON-SUBJECTIVE REPORT) TO SUPPORT OR DOUBT THE LAY HISTORY AS PROVIDED BY THE VETERAN, WITH A FULLY REASONED EXPLANATION FOR ANY SUCH FINDING. 

(ii) The reviewer's attention is drawn to the following specific items of evidence:  STRs are negative for any complaint, treatment, or diagnosis of a low back disorder. Please also review any additional STRs secured upon remand. 

(iii) Post-service, VA treatment records document low back pain in March 2005, October 2006, and January 2007. In a March 2008 VA treatment record, the Veteran reported an in-service low back injury, with subsequent chronic pain. The Veteran received VA emergency room treatment for his low back in May 2008, November 2008, and April 2009, after hurting his low back performing yard work. VA treatment records and X-ray reports assess radiculopathy, degenerative arthritis, degenerative disc disease, a low back strain, and scoliosis.

(iv) The Veteran contends that a current low back disorder is the result of an injury sustained during his military service in Vietnam. He says he was hospitalized during service in Vietnam sometime in 1971. These alleged STRs are not currently of record. Please review them if they are secured upon remand. It is noted that the Veteran also worked as a brick mason after service for many years. See June 2008 claim; May 2010 VA Form 9. 

6. The RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action is to be implemented. If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing physician for corrective action. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

7. Thereafter, the RO must consider all of the evidence of record and readjudicate the service connection claim for a low back disorder. If the benefit sought is not granted, issue a Supplemental Statement of the Case and allow the Veteran and his attorney an opportunity to respond. 

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order. No action is required of the Veteran until he is otherwise notified by the RO. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).

